Action to recover the amounts of accidental death benefits under policies of *761insurance issued to plaintiff’s intestate by the respective defendants. Order denying motion of defendant John Hancock Mutual Life Insurance Company, made pursuant to rule 113 of the Rules of Civil Practice, for summary judgment dismissing the cause of action alleged against that defendant in the second amended complaint affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.